Title: To James Madison from William Kirkpatrick, 1 November 1804 (Abstract)
From: Kirkpatrick, William
To: Madison, James


1 November 1804, Malaga. “You will herewith find inclosed Copy of my Last Letter to You dated 29 Sepr., since then the Sickness with which this City has been so severely visited, has continued on the decline, the Mortality not now exceeding One to three pr day, or the total number of sick, in the Hospitals, Suburb & Town twelve, we may therefore consider Ourselves as freed from this shocking Distemper, but our Port is kept strictly shut in Virtue of Orders from Madrid, no Goods Wheat excepted, being allowed to be landed, or of any Denomination to be shipt off. It is uncertain how long this restriction so prejudicial to Trade, and the Inhabitants at large of this part, of the Country may last. I have much Satisfaction in forwarding You Copy of a Letter I have just received from Richd O’Brien Esqr. dated Malta 5/12 Sepr., since the Squadron has been so considerably reinforced, we expect soon to be advised of further Success, unless the advanced Season, should prevent Commodore Barron from acting. The Sickness at Velez has equally declined, as well as at all our inland Towns, it is to be hoped every Symptom of the Disorder will have disappeared throughout the Kingdom of Granada in the Course of this Month, but a rigorous Quarantine, it is supposed will be imposed, before our Communicns are opened with other parts of Spain.”
